         Case 1:20-cv-02974-PGG Document 39 Filed 06/23/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 PRECISION MEDICINE GROUP, LLC and
 PRECISIONADVISORS GROUP, INC.,

                            Plaintiffs,                              ORDER

              - against -                                      20 Civ. 2974 (PGG)

 BLUE MATTER, LLC, NAINA AHMAD,
 JOSE JAUREGUI, and MRIDUL
 MALHOTRA,
                     Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               The telephone conference currently scheduled for June 25, 2020 at 11:00 a.m.

will instead take place at 3:00 p.m. on the same day. The parties are directed to dial 888-363-

4749 to participate, and to enter the access code 6212642. The press and public may obtain

access to the telephone conference by dialing the same number and using the same access code.

Dated: New York, New York
       June 23, 2020
